MEMORANDUM **
The motion to reinstate the petition for review is granted.
The court has received and reviewed the response to this court’s order to show cause. Even assuming that petitioners alleged new grounds for cancellation of removal sufficient to invoke this court’s jurisdiction over the Board of Immigration Appeals’ (“BIA”) denial of the motion to reopen, on this record, the BIA did not abuse its discretion because petitioners did not offer sufficient evidence to establish a prima facie case for relief. See Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001). Further, petitioners’ equal protection claims and claims on behalf of petitioners denied relief for lack of a qualifying relative are so insubstantial as not to require further argument. See Ram v. INS, 243 *376F.3d 510, 517 (9th Cir.2001). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.